Citation Nr: 1332390	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a voice box injury, to include secondary to residuals of a jaw injury and exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1972, which included service in the Republic of Vietnam, and from August 1980 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2010 and January 2012, the Veteran provided testimony before a Decision Review Officer at the RO and the undersigned Veterans Law Judge at a videoconference hearing, respectively.  Copies of the transcript of the hearings are in the claims folder.

In May 2012, the Board denied entitlement to service connection for a voice box injury and peripheral neuropathy of the lower extremities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a joint motion for partial remand, the parties asked the Court not to disturb the denial of entitlement to service connection for peripheral neuropathy of the lower extremities.  In February 2013, the Court granted the partial motion for remand and remanded the claim of entitlement to service connection for a voice box injury.
 
The Veteran asserts that his residuals of a voice box injury are secondary to his residuals of a jaw fracture and exposure to Agent Orange.  Therefore, the issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The joint motion indicates that the Veteran should be provided with a new VA examination so that the examiner may provide an opinion as to whether the voice box injury is a chronic disorder that had its onset in service.  

The Veteran has provided several theories of the cause of the voice box injury: his in-service right jaw injury (see January 2012 hearing transcript, page 3); in-service neck injury (see id); Agent Orange (see id.); food, water, and foliage exposure in the Republic of Vietnam (see id. at 3-4; November 2010 hearing transcript, page 2); and in-service throat symptomatology (see May 2007 statement of the appellant).

The Veteran is service-connected for residuals of a jaw injury, and the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

In an August 2010 statement, the Veteran reported that all his treatment was at the Jackson VA Medical Center.  Virtual VA shows that VA treatment records from this facility were last obtained in May 2012.  The AMC should obtain all treatment records from that facility since May 2012.

The Veteran should also be afforded the opportunity to identify any additional treatment for his residuals of a voice box injury.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his voice box injury and residuals thereof and obtain all identified records.  Regardless of the appellant's response, obtain all records from the Jackson VA Medical Center since May 2012.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of any current chronic voice box disability.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any current chronic voice box disability.  Specifically, the examiner should:

(a)  The examiner should render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the left true vocal cord paralysis or any other chronic voice box disability is related to active service, to include an in-service neck injury; laryngitis in January 1971; loss of voice in November 1981; food, water, and foliage exposure in the Republic of Vietnam; and exposure to Agent Orange.

(b) The examiner shoulder render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the left true vocal cord paralysis or any other chronic voice box disability was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected residuals of a jaw injury.  

If the examiner finds that the left true vocal cord paralysis or any other chronic voice box disability was aggravated by the service-connected residuals of a jaw injury, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must readjudicate the issue of entitlement to service connection for a voice box injury, to include as secondary to service-connected residuals of a jaw injury.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


